DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Mr. Thomas A. Miller was called several times on a telephone from Thursday 13 January 2022 to Thursday 20 January 2022 but Mr. Miller could not reached. So the authorization for this examiner's amendment was not received.

Claim 12, which depends on Claim 1, recites the limitation “wherein the target response type further comprises one of: play music, and gourmet search”, does not further limit Claim 1. So Claim 12 has been cancelled as follows:

12. (Cancelled) 

Claims 13-16, which depends on Claim 1, has antecedent basis. So Claims 13-16 have been amended as follows:

13. (Currently Amended) The method according to claim 1, wherein the selecting one from the at least two candidate voice roles as the target voice role using the setting filtering algorithm, comprises:
selecting the voice role having  a highest historical frequency of use from the at least two candidate voice roles as the target voice role.

 the different voice roles are set and customized by the user.

15. (Currently Amended) The method according to claim 1, wherein the role utterance and role voice parameters corresponding to different voice roles are stored in different storage spaces, wherein the method further comprises:
in response to switching to the determined target voice role, loading the role utterance and the role voice parameters of the target voice role into memory.

16, (Currently Amended) The method according to claim 1, wherein the determining the target response type comprises:
 inputting the interactive voice input by the user into a pre-trained response type classification model to determine a corresponding target response type as the target response type.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-17 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Stevans et al. (US #2018/0108343) fails to teach a method for switching a voice role, the method comprising:
recognizing an instruction of switching a voice role input by a user, and determining a target voice role corresponding to the instruction of switching the voice role, comprising: in response to at least two candidate voice roles corresponding to the instruction input by the user being recognized, selecting one from the at least two candidate voice roles as the target voice role using a setting filtering algorithm;
switching a current voice role of a smart terminal to the target voice role, different voice roles having different role attributes, a role attribute comprising a role utterance 
generating interactive response information corresponding to an interactive voice, based on the interactive voice input by the user and a role utterance attribute of the target voice role, wherein for different role voice attributes, different response templates are selected to generate the interactive response information responding to the interactive voice input by the user, wherein the generating the interactive response information corresponding to the interactive voice comprises:
recognizing the interactive voice input by the user, to obtain a recognition result;
determining a target response type based on the recognition result, and determining target key response information matching the interactive voice, wherein the target response type comprises one of: play music and gourmet search;
determining a matching target response template based on the target response type and the role utterance attribute of the target voice role, wherein the target response template comprises role sense background information and a blank slot for being filled with key response information; and
filling the target key response information in the blank slot of the target response template to obtain the interactive response information corresponding to the interactive voice; and
providing a response voice corresponding to the interactive response information to the user.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651